     Case 4:21-cr-00155-BSM Document 6 Filed 06/11/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION


UNITED STATES OF AMERICA


V.                  CASE NO. 4:21-CR-00155 BSM


JEFFERY L. HILL


                               ORDER

The Clerk of the Court is directed to unseal the Indictment in this case.

Dated this 10th day of June, 2021.




                                 ____________________________________
                                 UNITED STATES MAGISTRATE JUDGE
